Citation Nr: 1827386	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  13-10 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for chest pain, also claimed as a heart condition, including as due to herbicide exposure or as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In January 2017 the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.

In May 2017, the Board expanded the scope of the Veteran's claim, found that new and material evidence had been received to reopen the claim and remanded the case for further development.  The case has now returned to the Board for appellate review.

The Board acknowledges that in a March 2018 brief, the Veteran's representative discussed entitlement to an increased disability rating for PTSD as well as entitlement to a total disability rating based on individual unemployability (TDIU).  Effective March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  In light of the representative's March 2018 statement, the Board requests that the Agency of Original Jurisdiction (AOJ) contact the Veteran and his representative and provide them with the appropriate form to submit any claim regarding entitlement to an increased rating for PTSD or entitlement to a TDIU.







VETERAN'S CONTENTIONS

The Veteran contends that he has a current heart condition, to include ischemic heart disease (IHD), or a non-cardiac disability, due to his service in the Republic of Vietnam or, alternatively, as due to his service-connected PTSD.  


FINDINGS OF FACT

1. The Veteran's Department of Defense Form 214 indicates that he served in the Republic of Vietnam from December 1967 to July 1969 and from November 1969 to June 1970.

2. A heart condition-or chest pain generally-was not noted in the Veteran's June 1970 separation examination.

3. In December 1994, the Veteran sought treatment at Tacoma General Hospital for chest pain.  The Veteran complained of sharp, non-radiating pain in the middle of the upper chest, with some feeling of chilling.  The provider noted that the pain was alleviated with nitroglycerin.  Work up was negative for myocardial infarction.  The diagnosis at discharge was chest pain, resolved.   

4. In a February 2011 VA PTSD screen, the Veteran reported having "a little bit" of physical reactions when reminded of stressful experiences from the past.  He did not, however, describe what the physical reactions entailed.

5. In March 2013, the Veteran presented again at Tacoma General Hospital complaining of chest pain.  The Veteran described the pain as severe, sharp, and radiating down his right arm.  Additionally, the Veteran had mild shortness of breath.  An initial impression included chest pain and rule-out acute coronary syndrome.

During this stay at Tacoma General Hospital, a CT scan was notable for atherosclerosis of the aorta and coronary arteries.  However, the Veteran's discharge summary did contain any confirmed diagnosis of a heart condition.  Rather, the clinician diagnosed the Veteran with chest pain without evidence of acute coronary syndrome and stated that suspected anxiety was the cause of the Veteran's transient chest pain.

6. In April 2013, a VA clinician reviewed the Veteran's recent records from Tacoma General Hospital and also remarked that anxiety was the suspected cause of the Veteran's chest pain. 

7. In a subsequent April 2013 VA psychiatric treatment note, the Veteran expressed doubt that his chest pain was a manifestation of anxiety as the incident occurred within a social situation where he was enjoying himself.  The Veteran reported that he had a heart attack around 1995. 

8. In an April 2016 VA treatment record, the Veteran requested an urgent appointment with a primary care provider as he had tingling and numbness in his left arm.  The Veteran stated that he did not have any chest pains, but had had three heart attacks in the past.

9. During the January 2017 Board hearing, the Veteran testified that he first noticed his health issues in December 1994 after getting chills and experiencing bad chest pain.  The Veteran stated that he had two other serious painful chest experiences which caused him to go the emergency room.  The Veteran then stated that each time he went to the emergency room, a doctor told him that he was having a heart attack.

Regarding his current symptoms, the Veteran stated that, on a regular basis, he had chills and slight pain in the chest.  The Veteran reported that a doctor told him to take aspirin if these symptoms occurred.  The Veteran elaborated that he had nitroglycerin pills, but had never taken them.  The Veteran concluded that he had PTSD and stated that he believed that his nightmares contributed to his chest pains.

10. In August 2017, a VA clinician reviewed the Veteran's claims file and provided a medical opinion in regard to the presence of any cardiac or non-cardiac disabilities encompassed by the Veteran's service connection claim.  After reviewing the claims file, the clinician concluded that the Veteran did not have a current cardiac condition.  Further, the clinician stated that the Veteran's intermittent episodes of chest pain were not a medical manifestation of another non-cardiac disability.  Rather, the clinician stated that the Veteran's symptoms were acute and transitory subjective symptoms of the Veteran's PTSD and not representative of a separate medical condition.


CONCLUSION OF LAW

The criteria for service connection for chest pain, claimed as a heart condition, are not met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.303, 3.309, 3.310 (2017); Brammer v. Derwinski, 3 Vet. App. 223 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated above in the Conclusion of Law section, the Board finds that the Veteran is not entitled to service connection for chest pain, claimed as a heart condition.  Accordingly, the Board will deny the Veteran's claim.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). 

Additionally, cardiovascular-renal disease is classified as a "chronic disease" eligible for presumptive service connection under 38 C.F.R. § 3.309(a).  The Board may consider presumptive service connection for "chronic diseases" on three bases: (1) chronicity during service, (2) continuity of symptomatology since service, and (3) manifestations to a degree of 10 percent disabling or more within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.303(b), 3.307(a)(3) (2016); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

Further, certain diseases may also be service connected may on a presumptive basis due to exposure to herbicides.  See 38 U.S.C. § 1116; 38 C.F.R. § 3.309(e).  IHD, including coronary artery disease (CAD), is such a disease capable of presumptive service connection.

As an initial matter, the Board notes that it does not base its decision upon the January and July 2011 VA examinations and medical opinions as the Board found them to be inadequate in the May 2017 remand.

Moving beyond the January and July 2011 VA examinations, the Board notes that evidence of a present disability is necessary before service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim.").  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

In the instant case, the Board finds that the Veteran does not have a current diagnosis of a confirmed heart condition.  In making this determination, the Board primarily relies upon the clarifying opinion of the August 2017 VA clinician.  Rather, it appears that the Veteran's most prominent symptom of chest pain is a manifestation of his PTSD, for which he is already service connected and receiving a 50 percent rating according to his most recent March 2017 rating codesheet.  Indeed, the August 2017 clinician stated that the chest pain was not a symptom of a separate medical condition, but rather an acute symptom of PTSD.

The Board finds the August 2017 clinician's opinion to be adequate for adjudicative purposes as the August 2017 clinician reviewed the Veteran's entire claims file, provided clear opinions, and supported the opinions with analyses that contemplated and considered the Veteran's medical history.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board is cognizant that in March 2018, the Veteran's representative stated that a March 2013 CT scan was notable for atherosclerosis of the aorta and coronary arteries.  Although the representative's description was accurate, following the CT scan, the Veteran was never formally diagnosed with IHD, CAD, or atherosclerotic cardiovascular disease by a competent medical professional.  Rather, a heart condition was ruled out and suspected anxiety was the listed cause of the Veteran's chest pain.

Further, although the Veteran reported prior myocardial infarctions-which would be subject to service connection under 38 C.F.R. § 3.309(e)-the medical evidence of record does not show that the Veteran actually had a myocardial infarction.  Although the Veteran may report that he suffered from a heart attack, he has not demonstrated that he possesses the medical knowledge and training to diagnose himself with a heart condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Additionally, an actual myocardial infarction was not confirmed by any medical professional on the occasions the Veteran reported experiencing a heart attack.

Relatedly, although the Veteran's VA treatment records list CAD as an active medical problem, an actual diagnosis of CAD is not evidenced anywhere in the record.

Accordingly, in light of the above, the Board will deny the Veteran's claim as there is no evidence of a current disability.  The benefit of the doubt doctrine is not for application as a preponderance of the evidence is against the claim.

	
ORDER

Service connection for chest pain, also claimed as a heart condition, is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


